PER CURIAM.
We find no breach of that portion of the Settlement Agreement incorporating the lease provision requiring appellee to repair and maintain the roof in “good order and condition.” The repair provision did not mandate replacement of the roof and is independent from, and not in conflict with, the “as is” clause. As such, the specific provision relating to repair of the roof does not control the general “as is” clause. We affirm the trial court’s order denying appellant’s motion to set aside the Settlement Agreement.
Affirmed.